DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 9/17/2021, which has been entered, wherein claims 1,4-8,11-13 and 21-24 are pending and claims 2, 3, 9, 10, 14-20 and 25-26 are canceled. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Ackerman on 9/27/2021.
The application has been amended as follows: 
Claim 8, line 23 after “said package” delete --- and a bottomside solder protection mask on a bottom surface said package---

Claim 21, line 25 after “said package” delete --- and a bottomside solder protection mask on a bottom surface said package---

Cancel claims 22 and 23
Reasons for Allowance
Claims 1,4-8,11-13 and 24 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “at least one embedded capacitor material (ECM) sheet laminated onto said package over said redistribution layer wherein said at least one ECM sheet comprises a ceramic-filled epoxy layer sandwiched between two copper foil layers; at least one embedded resistor-conductor material (RCM) sheet laminated onto said package over said redistribution layer wherein said at least one RCM sheet comprises a nickel phosphorus layer laminated to an overlying first copper foil layer and to an underlying dielectric layer wherein said dielectric layer is laminated to an underlying second copper foil layer, wherein copper-filled vias connect said ECM with said RCM, and wherein said copper posts, said at least one redistribution layer, capacitors in said at least one ECM, and resistors in said at least one RCM are electrically interconnected in said panel type fan out wafer level package.” 

Claims 4-7 depend on claim 1 and are allowed.

Regarding independent claim 8, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken 

Claims 11-13 depend on claim 8 and are allowed.

Regarding independent claim 21, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “at least one embedded capacitor material (ECM) sheet laminated onto said package over said redistribution layer wherein said at least one ECM sheet comprises a ceramic-filled epoxy layer sandwiched between two copper foil layers; at least one embedded resistor-conductor material (RCM) sheet laminated onto said package over said 
Claim 24 depends on claim 21 and is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin et al. (US 2010/0140772 A1). Discloses a panel type fan out wafer level package.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161.  The examiner can normally be reached on M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892